TDD Irrevocable Trust v J & A Saporta Realty Corp. (2016 NY Slip Op 03493)





TDD Irrevocable Trust v J & A Saporta Realty Corp.


2016 NY Slip Op 03493


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2014-08084
 (Index No. 1816/13)

[*1]TDD Irrevocable Trust, appellant, 
vJ & A Saporta Realty Corp., respondent.


DiResta Law Group, P.C., Long Beach, NY (Timothy D. DiResta of counsel), for appellant.
Solomon & Siris, P.C., Garden City, NY (Stuart Siris of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, pursuant to RPAPL article 15 to determine claims to real property, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Jaeger, J.), dated June 24, 2014, as denied its cross motion for summary judgment on the issue of liability.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of this Court's determination in a related appeal (see TDD Irrevocable Trust v J & A Saporta Realty Corp., _____ AD3d _____ [Appellate Division Docket No. 2014-01727; decided herewith]), this appeal has been rendered academic.
MASTRO, J.P., LEVENTHAL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court